UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7391



KHALIL ALI AL-MUNIN IBN-THORPE, a/k/a Kahill
Kashon Thorpe,

                                              Plaintiff - Appellant,

          versus

JAMES SEWELL,

                                               Defendant - Appellee,

          and

STANLEY R. WITKOWSKI, Warden, Perry Correc-
tional Institution, in his individual and
official capacity; CHARLES BROCK, Associate
Warden, Perry Correctional Institution, in his
individual and official capacity; JOHN DOE
SEWELL, Captain for Perry Correctional Insti-
tution in his individual and official capac-
ity; FLORA BOYD; JOHN DOE FUNDERBURK, Captain
for Evans Correctional Institution, in his
individual and official capacity,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-94-1321-6-3AK)


Submitted:   January 18, 1996             Decided:   February 5, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.
2
Affirmed by unpublished per curiam opinion.

Khalil Ali Al-Munin Ibn-Thorpe, Appellant Pro Se. Ronald Keith
Wray, II, GIBBES & CLARKSON, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed
the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm substantially on the reasoning of the district

court. Thorpe v. Sewell, No. CA-94-1321-6-3AK (D.S.C. Aug. 1,

1995). Finally, to the extent that Appellant may have raised a

claim that he was denied the right to practice his religion while
on segregation, he waived his right to appeal any error by the

district court by failing to object to the magistrate judge's

report regarding this claim. See Wright v. Collins, 766 F.2d 841,
845-46 (4th Cir. 1985). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.
                                                         AFFIRMED

                                3